 

Exhibit 10.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[gbc4zem2atfo000001.jpg]

 

 

 

 

 

 

ATS

Leadership Bonus Plan

 

Effective January 1, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

1

--------------------------------------------------------------------------------

 

PURPOSE  

 

The Leadership Incentive Plan (the “Plan”) is an annual incentive plan intended
to motivate and reward those employees in eligible leadership positions
(“Participants”) with an annual incentive opportunity geared toward the
achievement of goals within their business units of ATS Consolidated, Inc. (the
“Company” or “ATS”).  Bonuses under this plan are based on various weighted
combination of two criteria:  1) individual contributions and results, and 2)
Company performance and metrics.   Incentive bonuses are calculated as a percent
of a Participant’s base salary actually paid during the Plan year (the
“Target”).  See Exhibit 1.

 

ELIGIBILITY

 

To be eligible to participate in the Plan, an employee must be an active,
full-time, salaried employee of the Company, who is classified into an eligible
management job title in the Human Resources Information System
(HRIS).  Participation in the Plan is automatic as of the date the eligible
candidates are promoted, newly hired or transferred into an eligible
job.  Typically, those employees in a leadership job at a Management Level 3 and
above will participate in the program.  There are some specially approved
exceptions to this.  All exceptions must be approved by the Company President,
in his sole discretion.  

 

In order to receive an Incentive Bonus payment for a Plan Year, a Participant
must be employed by the Company on the date the Company pays the Incentive Bonus
for the Plan Year (the “Payment Date”).  The Company may, in its sole and
absolute discretion, pay all or a pro rata portion of an Incentive Bonus to a
Participant who was terminated by the Company without cause after the end of the
Plan Year but before the Payment Date.  Participants who voluntarily terminate
their employment or who are terminated by the Company for cause prior to the
Payment Date shall not be entitled to any Incentive Bonus amount under the Plan,
including any pro-rated amount.

 

If a Participant transfers out of an Incentive Bonus eligible position during
the Plan Year, his/her participation in the plan will stop as of that date and
the Participant will be paid for a pro rata portion of any applicable Incentive
Bonus, provided he/she is remains an Employee on the Payment Date and the other
conditions for receiving an Incentive Bonus are met.

 

Neither the establishment of the Plan, nor the provision for or payment of any
amounts hereunder, nor any action of the Company shall be held or construed to
confer upon any Participant or other person or entity any legal right to
receive, or possess any interest in, an Incentive Bonus, or any legal right to
be continued in the employ of the Company for any particular period of
time.  Participation in the Plan does not change the “at will” nature of a
Participant’s employment with the Company.

 

PLAN GUIDELINES

 

 

•

The Plan Year is January 1 – December 31.

 

 

•

During the first quarter of any Plan year, the Company will communicate
financial targets and individual Target amounts.  Participants will be notified
of their participation and their Target Incentive Bonus shortly thereafter.  

 

 

•

No payments will be made to Participants unless the Company, or the applicable
business unit, meets at least 80% of its Financial Goal for the Plan Year (which
is the EBIT amount as set by the Chief Financial Officer and as approved by the
President).  See Exhibit 2.  A Participant is not eligible to receive, pending
approval, any Incentive Bonus based on individual performance (Goals and
Controls) unless the Participant’s manager determines that the Participant
successfully completed his/her Goals and Controls for the year and adhered to
the Company’s values.  

 

 

•

All individual Incentive Bonuses must be approved by the President prior to
payment.

 

 

2

--------------------------------------------------------------------------------

 

 

•

Payment of Commissions under the Plan may not be deferred by the Participant or
the Company and must be paid in accordance with the terms of the Plan.

 

 

•

Subject to all other requirements of this Plan, the Payment Date shall be within
60 days after the Company’s books are closed for the fiscal year.

 

 

•

All Incentive Bonuses will be calculated based on actual paid base wages during
the Plan Year.

 

 

•

All Incentive payments are subject to appropriate federal, state and local
withholding and any other deductions required by applicable law.  Incentive
payments will be taxed as supplemental wages, which is different than the
withholding tax on regular wages.

 

 

•

Unless otherwise specified, Participants will have their regular 401(k)
deduction withheld from their Incentive payment according to each Participant’s
401(k) election as in effect on the payment date, subject to the applicable
annual maximum contribution limit.  If a Participant wishes to change the amount
withheld from any incentive payment for contribution to the Participant’s 401(k)
account from the Participant’s then-current 401(k) election, it is the
Participant’s responsibility to timely designate how much, if any, additional
(or reduced) 401(k) contribution should be withheld from any incentive payment.

 

 

•

No Participant, or any other party, claiming an interest in amounts earned under
the Plan shall have any interest whatsoever in any specific asset of the
Company.

 

 

•

The Company shall have the absolute and discretionary right to adjust the
Financial Goal during a Plan Year if it determines that external changes or
other business conditions require changes to be made. Any such adjustment shall
apply to all Plan Participants.

 

 

•

In the event of a merger, consolidation, plan of exchange, acquisition of
property or stock, split-up, spin-off, reorganization or liquidation, any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all, or substantially all, the assets of the Company, the
Company will select, prior to the consummation of the Transaction, one of the
following alternatives: this Plan: a) shall remain in effect in accordance with
its terms; b) shall remain in effect in accordance with its terms but shall be
assumed by the surviving corporation; or c) will have any future accruals
terminate as of the consummation of the Transaction and all Bonuses shall be
pro-rated based upon the number of days that have elapsed in the Plan Year, and
paid within 2.5 months after completion of the applicable Plan Year.

 

 

•

In the event any provision of the plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not be included.

 

 

•

The Company may, from time to time; amend, suspend, or terminate in whole or in
part, and if suspended or terminated, may reinstate, any or all of the
provisions of the Plan.  The Company also has the sole and absolute discretion
to determine the standard or formula pursuant to which each Participant’s Bonus
shall be calculated, whether all or any portion of the Bonus so calculated will
be paid, and the specific amount [if any] to be paid to each Participant.  The
Company reserves the sole and absolute right to interpret the Plan.

 

 

•

Any exceptions to this Plan document must be approved in writing by both the
CEO/President and the Chief People Officer prior to communication to any
Participant.

 

 

3

--------------------------------------------------------------------------------

 

 

•

All questions pertaining to the construction, regulation, validity, and effect
of the provisions of the Plan shall be determined in accordance with the laws of
the State of Arizona. This Agreement will be construed in accord with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the laws of the State of Arizona without
reference to principles of conflicts of law thereof. In the event of any
proceeding to enforce any provision of this Agreement, the prevailing party
shall recover its attorneys’ fees, expenses, and costs of investigation.

 

 

•

Code Section 409A.  The benefits provided under this Plan shall be paid in such
a manner to satisfy the short-term deferral exception to the application of Code
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  To
the extent that those benefits become subject to Section 409A of the Code, the
terms of this Plan shall be construed and administered in a manner calculated to
meet the requirements of Section 409A, or an exception thereto, and all
applicable guidance, rulings and regulations. To the extent a provision of the
Plan is contrary to or fails to address the minimum requirements of Section 409A
of the Code and all applicable guidance, rulings and regulations, the Company
may, in its sole discretion take such steps as it deems reasonable to provide
the coverage or benefits provided  under the Plan so as to comply with Section
409A of the Code and all applicable guidance rulings and regulations; provided,
however, that any and all tax liability and penalties resulting from
non-compliance with Section 409A of the Code shall remain the employee’s sole
responsibility. Nothing in this Agreement shall be construed as a guarantee of
any particular tax treatment to Employee. Employee shall be solely responsible
for the tax consequences with respect to all amounts payable under this
Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.

 

This Plan supersedes any other incentive, bonus, or sales plan that may have
previously been applicable to the Participant. The Company reserves the right to
discontinue, amend, alter, or modify this Plan at any time, as it may deem
necessary or appropriate, in its discretion. The Company will administer this
Plan in accordance with all federal, state, and local laws. Nothing in this Plan
is a guarantee of continued employment.  All employment with the Company is
terminable at any time by either party, with or without cause, and can be
changed only by a legally binding, written agreement signed by an authorized
representative of the Company. An example would be an employment contract for a
specific period of time.

 

4